Mr. Justice Waterman delivered the opinion of the Court. This was an action of assumpsit, the propriety of the judgment obtained in which depends almost entirely upon disputed questions of fact, concerning which the evidence was conflicting. An examination of the record reveals that an account book introduced in evidence is not incorporated in the bill of exceptions. We are not able, from an examination of the testimony, to say that the contents of this book were not so important as to materially affect the result, and consequently can not know that, upon the evidence presented to the court below, the conclusion there reached was incorrect. The omission of the contents of this book from the record is urged by appellee as a reason why the judgment should be affirmed. To this no satisfactory reply has been made. Perceiving in the record no error warranting a reversal of the judgment, it is affirmed.